DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

GROUPCAR, LLC, ENRIQUE DILLON, MARTIN DELLOCA and BOSTON
                     PARTNERS, LLC,
                        Appellants,

                                    v.

 GROUPCAR OPERATIONS, LLC, RAMON PABLO MENDIZABAL and
              ERNESTO JOSE MENDIZABAL,
                       Appellees.

                              No. 4D20-146

                              [June 17, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Keathan B. Frink, Judge; L.T. Case No. CACE 13-21442
(12).

  Jonathan Martin, John S. Mills and Courtney Brewer of Bishop & Mills,
PLLC, Tallahassee, for appellants.

  Michael W. Davey and Robert J. Alwine of Granados Davey Alwine, LLP,
Key Biscayne, for appellees.

PER CURIAM.

  Affirmed.

CIKLIN, GERBER and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.